Bullard, J.,

delivered the opinion of the court.
' This is an action to annul the transfer, to the defendants, by Walley, debtor of the plaintiffs, of certain notes, on the ground that the contract was in fraud of the rights of the plaintiffs, as judgment creditors. It was alleged, that Walley was insolvent, at the time of the transaction, to the knowledge of the defendants.
The case turns entirely on questions of fact. The Parish Court was not satisfied by the evidence, that Walley was insolvent at the time of the contract, or that the defendants knew of his insolvency. A careful examination of the record has brought us to the same conclusion.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.